Citation Nr: 0030637	
Decision Date: 11/24/00    Archive Date: 12/01/00

DOCKET NO.  98-12 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of 
VA vocational rehabilitation training subsistence allowance 
in the amount of $278.14.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1977 to 
January 1981 and from March 1981 to March 1994.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a May 1998 decision of the Committee on Waivers and 
Compromises of the Roanoke, Virginia RO, which denied the 
appellant's request for waiver of recovery of an overpayment 
of VA vocational rehabilitation training subsistence 
allowance in the amount of $278.14 on the basis that recovery 
would not be against equity and good conscience.


REMAND

The evidence of record shows that the veteran was awarded 
vocational rehabilitation training subsistence allowance 
under 38 U.S.C. Chapter 31.  The overpayment at issue was 
apparently created by a March 1998 letter from the RO that 
retroactively reduced the veteran's subsistence allowance, 
effective January 12, 1998.  According to the statement of 
the case, the reduction in subsistence allowance was ordered 
after the veteran's community college notified the RO in 
March 1998 that the veteran had reduced from full time to 3/4 
time attendance.  The correspondence from the veteran's 
community college, the notification of indebtedness and the 
veteran's request for a waiver are not of record.  By 
decision in May 1998, the Committee on Waivers and 
Compromises denied the veteran's claim for waiver of recovery 
of the overpayment of $278.14 on the basis that recovery 
would not be against equity and good conscience.

The United States Court of Appeals for Veterans Claims 
(Court) has stated that the Board must make a determination 
as to the adequacy of the record.  Littke v. Derwinski, 1 
Vet. App. 90 (1990).  The Board notes that the aforementioned 
correspondence from the veteran's community college, the 
notification of indebtedness and the veteran's request for a 
waiver are not of record, but could be located in the Chapter 
31 vocational rehabilitation folder which is also not of 
record.  The RO should ensure that the veteran's Chapter 31 
vocational rehabilitation folder is associated with the 
claims folder.

In addition, the veteran has contested the creation of the 
overpayment at issue.  The Court has concluded that it is 
improper to adjudicate an application for waiver without 
first determining the lawfulness of the debt asserted.  See 
Schaper v. Derwinski, 1 Vet. App. 430 (1991).  As the 
determination of the proper creation of the overpayment is 
relevant to the veteran's request for waiver of that 
overpayment, the RO must address the issue of whether the 
overpayment charged to the veteran was properly created in a 
supplemental statement of the case and give the veteran a 
chance to respond.  

Finally, the record shows that the veteran has not submitted 
a financial status report since submitting his request for a 
waiver.  It would be useful to obtain a current financial 
status report in this case.  Accordingly, the case is 
REMANDED to the RO for the following actions:

1.  The RO should request that the 
veteran provide a current financial 
status report listing all monthly income, 
monthly expenses, and assets.  Once 
obtained, all documentation should be 
associated with the claims folder.

2.  The RO should obtain the veteran's 
Chapter 31 vocational rehabilitation 
folder and associate it with the claims 
folder.

3.   Thereafter, the claim should be 
reviewed by the RO.  If the claim 
continues to be denied, the RO should 
provide the veteran and his 
representative with a supplemental 
statement of the case (SSOC) that 
accurately reflects the reasons for its 
decision and contains a recitation of the 
applicable laws and regulations 
concerning claims for waiver of recovery 
of overpayments and the creation of the 
overpayment in question.  The SSOC should 
provide the pertinent laws and 
regulations, to include 38 U.S.C.A. § 
5302 (West 1991) and 38 C.F.R. §§ 1.963, 
1.965 (2000), and a discussion of how 
each of the elements in these laws and 
regulations affected the RO's 
determination.  The veteran and his 
representative should be afforded the 
applicable time to respond to the SSOC.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. SYMANSKI 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

